UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6492



RAYMOND BILLY SIMS,

                                              Plaintiff - Appellant,

          versus


RICHARD C. VORHIS; BARBARA A. WILLIAMS; JOHN
C. JOHNSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-282-AM)


Submitted:   May 25, 2000                     Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Billy Sims, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Billy Sims appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint and

denying his motion for reconsideration.      We have reviewed the

record and the district court’s opinion and orders and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Sims v. Vorhis, No. CA-00-282-AM (E.D. Va.

Feb. 29 & Mar. 22, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2